Shackleford, J.
An application was made 1o the Judge of the Fourth Judicial Circuit of Florida, for a writ of habeas corpus on the petition of Frank S. Porter, and on the hearing thereof an. order ivas made denying the writ and remanding the petitioner to the custody of W. D. Vinzant, Chief of Police of the city of Jacksonville. To this judgment the Clerk of the Circuit Court in and for Duval County issued a writ of error returnable before this court on the 25th day of January, 1905. There was no allowance or grant of this writ by this court; nor by any of its justices, or by the Circuit Judge, as provided by *131section 1780 of Rev. Stats. of 1892, as amended by Chapter 4920, laws of 1901, consequently this court must refuse to entertain the same, under the authority of Wright v. State, 32 Fla. 472, 14 South. Rep. 43, and it must be dismissed at the cost of the relator.
Whitfield, C. J., and Carter, J., concur.
Taylor, P. J., and Hooker and Cockrell, JJ., concur in the opinion.